UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1069



JOHN R. SMITH,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
98-3380-PJM, CA-98-3488-PJM))


Submitted:   June 15, 2000                 Decided:   June 20, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Stephen F. Shea, WILLONER, CALABRESE & ROSEN, P.A., College Park,
Maryland, for Appellant. Lynne A. Battaglia, United States Attor-
ney, Allen F. Loucks, Assistant United States Attorney, Arthur J.
Fried, General Counsel, Charlotte J. Hardnett, Principal Deputy
General Counsel, James A. Winn, Associate General Counsel, M. Ash-
ley Harder, Office of the General Counsel, SOCIAL SECURITY ADMIN-
ISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Smith appeals the magistrate judge’s order granting

summary judgment to the Commissioner of Social Security.*     Smith

brought an action in the district court pursuant to 42 U.S.C.A.

§ 405(g) (West Supp. 2000) seeking review of a final decision of

the Commissioner of Social Security denying Smith’s claim for

Disability Insurance Benefits and Supplemental Security Income. We

have reviewed the record and the magistrate judge’s opinion and

find no reversible error.    Accordingly, we affirm on the reasoning

of the magistrate judge.      See JA 65-80.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




     *
         The parties consented to proceed before a magistrate judge.


                                  2